This cause having heretofore been submitted to the Court upon the transcript of the record of the order herein and briefs and argument of counsel for the respective parties, and the record having been examined, we find no error in the decree appealed from, for the reason that the principles of law relating to the contention of the appellant have been settled by this Court adversely to such contention, in Peoples Bank v. Va. Bridge 
Iron Co., 94 Fla. 474, 113 So. R. 680; and Booker  Co. v. Leon H. Watson, Inc., 96 Fla. 671, 119 So. R. 104.
The decree is affirmed.